Order of December 31,1937, as resettled by order entered February 25,1938, unanimously modified by striking out the portions appealed from, including the last paragraph thereof beginning “ Leave is hereby granted,” and by granting full commissions to the former committees, and as so modified affirmed, with costs to the appellants payable out of the estate; and appeals from orders entered December 31, 1937, February 15, 1938, and June 21, 1938, dismissed, without costs. (See Matter of Fmina, 279 N. Y. 780, and Matter of Smith, Id. 479.) Settle order on notice. Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.